Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1, 3 – 14 and 16 – 20 are pending.

Allowable Subject Matter
Claims 1, 3 – 14 and 16 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 14 and 20 (renumbered as 1, 13 and 18) directed to analyze descriptive information about a software project to determine software features of the software project, the software features being functional characteristics of the software project; generate a feature vector containing elements that represent a predefined set of software features and that have values indicating whether the predefined set of software features are present in the software project; configure the values of the elements based on the software features determined from the descriptive information, so that a value of an element in the feature vector indicates that the software project includes a predefined software feature represented by the element, and so that another value of another element in the feature vector indicates that the software project excludes another predefined software feature represented by the other element; and store the feature vector in a database having a plurality of feature vectors for a plurality of software projects, the plurality of feature vectors being searchable in response to search queries; receive a search query for identifying one or more software projects from among the plurality of software projects, wherein the search query specifies a particular set of software features to be searched for from among the predefined set of software features; in response to the search query, generate a feature mask based on the particular set of software features, the feature mask being separate from the feature vector and including plurality of elements in which each element is a binary value indicating whether a respective software feature corresponding to the element is among the particular set of software features to be searched; and execute a search process for the one or more software projects by comparing the feature mask to each feature vector among the plurality of feature vectors, wherein the search process yields a subset of feature vectors from among the plurality of feature vectors having the particular set of software features.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164